                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


 MICHAEL A. KOWALCZUK,

                Plaintiff,


        v.                                                                Case No. 2:19-cv-1230

 ERIC GIESE, MATT SOENS, and
 VILLAGE OF MOUNT PLEASANT,

                Defendants.


                             STIPULATED PROTECTIVE ORDER


       WHEREAS, certain documents to be disclosed during the course of discovery in this

litigation may contain sensitive information considered confidential and/or may contain sensitive

personal information; and

       WHEREAS, the parties desire to protect any sensitive information from public disclosure,

which would irreparably cause harm to the safety of the disclosing parties;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

counsel for the parties that the terms and conditions of this stipulation regarding confidentiality

shall govern the handling of documents and information produced during the course of the above-

captioned litigation:

I.    NATURE OF INFORMATION AND MATERIALS PROTECTED

       A. “Confidential” information includes information in written, oral, electronic,

graphic/pictorial, audiovisual, or other form, whether it be a document, information contained in

a document, information revealed during a deposition, information revealed in an interrogatory




          Case 2:19-cv-01230-JPS Filed 07/13/20 Page 1 of 7 Document 41
answer, or otherwise which is designated as such in writing by the producing party.

         B.      Exceptions to confidential status. Information will not be deemed confidential and

protected if its content or substance is already in the possession of the receiving party at the time

of production, unless the receiving party obtained the information through improper means, or

with knowledge that its receipt of the information was improper.

II.      RESTRICTIONS ON ACCESS TO CONFIDENTIAL INFORMATION

         A.      Access to information that is designated “CONFIDENTIAL” shall be limited

to counsel of record for any party, Other Law Firm Attorneys and Law Firm Personnel

employed by the counsel of record, and In-House Counsel for Defendant Village of Mt.

Pleasant, as defined below. No access to confidential information shall be permitted to

anyone other than counsel of record unless and until the recipient of the confidential

information acknowledges in writing to abide by the terms of this Stipulated Protective

Order.

                 1.     “Other Law Firm Attorneys” means attorneys (i.e., members in good

standing of the bar of the highest court of any state or of any federal district court) who are

members or employees of the law firm of the outside attorneys of record for the parties but who

are not themselves of record.

                 2.     “Law Firm Personnel” means regular full- or part-time employees of the

law firm of the outside attorneys of record for the parties to whom it is necessary that the protected

information in question be disclosed for purposes of any dispute between parties to this lawsuit

and who are under duties and obligations of confidentiality.

                 3.     “In-House Counsel” means attorneys (i.e., members in good standing of

the bar of the highest court of any state or of any federal district court) who are employed by the



                                                  2

              Case 2:19-cv-01230-JPS Filed 07/13/20 Page 2 of 7 Document 41
Defendant Village of Mt. Pleasant.

       B.      Confidential information of nonparties. In the event that a party seeks discovery

from a nonparty to this action, the terms of this Order may be invoked in writing with respect to

any confidential information provided to the requesting party.

       C.      Disclosure to certain persons associated with producing party. Nothing in this

Order shall preclude any party to the lawsuit or their attorneys from showing a document

designated as confidential to an individual employed by the producing party who prepared or

reviewed or received the document prior to the filing of this action.

       D.      Restriction on further disclousre. At no time shall any receipient of confidential

information further disseminate, whether by writing, oral transmission, or other means of

dissemination, the confidential information to another person who is not permitted access to the

confidential information under the terms of this Stipulated Protective Order.

III.   DESIGNATION AND LABELING OF CONFIDENTIAL INFORMATION

       A.      Labeling of documents. Information being designated as protected that is in

documentary or other tangible form shall be labeled by the producing party, prior to its production,

to reflect its intended designation.

       B.      Designation of other disclosures. Information being designated as protected that is

not in documentary or other tangible form, or that cannot conveniently be labeled, shall be

designated and/or categorized by the producing party in a writing provided to the receiving party

at the time of production.

       C.      Designation of and procedure for deposition testimony. The following

procedures shall be followed if confidential information of a producing party is discussed or




                                                 3

            Case 2:19-cv-01230-JPS Filed 07/13/20 Page 3 of 7 Document 41
disclosed in a deposition:

                1.      The producing party shall have the right to exclude from attendance at the

deposition, during such time as the confidential information is to be discussed or disclosed, any

person other than the deponent, the court reporter, and persons entitled to access the Confidential

information.

                2.      The confidential information shall be designated as “CONFIDENTIAL” at

the request of counsel for the producing party.

                3.      If a request under subparagraph 2 is made on the record during the

deposition, the reporter shall indicate on the cover page of the transcript that the transcript contains

“CONFIDENTIAL” information and additionally shall list the pages and line numbers of the

transcript on which the information in question is contained.

                4.      Alternatively, a request under subparagraph 2 may be made in writing

within ten (10) days after the requesting counsel receives a copy of the transcript of the deposition.

The request shall contain a list of the numbers of the pages and lines of the transcript that are to be

designated as containing Confidential information, and specific designations for each item or

group of items on the list. The requesting counsel shall insert the list before the cover page of the

transcript and shall mail or fax copies of the list to counsel for all parties so that it may be affixed

to the face of the transcript and each copy thereof.

        D. Resolution of disputes as to status of produced documents. In the event a party believes

that certain documents which were produced and labeled as confidential in this lawsuit do not meet

the terms of the present order and are not in fact confidential in nature, the party retains the right

to seek resolution of this issue with the court by motion. At the latest, such a motion challenging

the confidential nature of any documents labelled or designated as confidential must be filed with



                                                   4

          Case 2:19-cv-01230-JPS Filed 07/13/20 Page 4 of 7 Document 41
the court by the date set for filing any motions in limine.

        E.       Inadvertent production.

                 1.         If a party inadvertently produces a document containing confidential

information without marking or labeling it as such, the information shall not lose its protected

status through such production and the parties shall take all steps reasonably required to assure its

continued confidentiality if the producing party provides written notice to the receiving party

within ten (10) days of the discovery of the inadvertent production of the document, identifying

the document in question and of the corrected confidential designation for the document.

                 2.         The inadvertent production of any document or other information during

discovery in this action shall be without prejudice to any claim that such material is subject to the

attorney-client privilege or is protected from discovery as work product if the producing party

gives written notice to the receiving party within ten (10) days of the discovery of the inadvertent

document production, identifying the document in question and claim to privilege or work product.



IV.     FILING CONFIDENTIAL INFORMATION WITH THE COURT

        A.       Filing under seal. No document containing confidential information shall be filed

with this Court unless it is in a sealed, opaque container or envelope including on the outside

thereof the designation “CONFIDENTIAL”, the case heading of this litigation and a notification

that the contents are subject to a protective Order. The clerk of this Court is directed to maintain

under seal all documents and transcripts of deposition testimony designated as confidential and

filed in this litigation.

        B.       Use of information in court proceedings. Any receiving party that knows that it

intends to present confidential information of another party in oral form at trial, or during any



                                                    5

             Case 2:19-cv-01230-JPS Filed 07/13/20 Page 5 of 7 Document 41
pre- or post-trial hearing, shall first notify the Court and the producing party a reasonable amount

of time in advance. Because of the policy favoring public attendance at judicial proceedings, the

parties are strongly encouraged to agree on procedures that will minimize the presentation of

protected information in open court. In appropriate circumstances, such procedures might

include, e.g., submission of written testimony under seal, presentation of “declassified”

summaries of confidential information, and the like. Absent a stipulation of all parties, the fact

that information has been designated as protected shall not be admissible during the trial of this

action, nor shall the jury be advised of such designation.

V.       PROCEDURES AFTER TERMINATION OF THIS CASE

         A.      Continuing jurisdiction of the Court. This Order shall survive the final

conclusion of the action, and this Court shall retain jurisdiction of the parties to resolve any

dispute between any of them regarding improper use of information disclosed pursuant to this

Order.

         B.      Return or destruction of documents. Within 60 days of final termination of this

action, whether by the expiration of each party’s right of appeal or by settlement, the attorneys

of record for each receiving party shall return to each producing party or its attorneys of record,

at the expense of the producing party, all documents (and copies thereof) and all materials (and

any copies thereof) that have been furnished to it by the producing party and that have been

identified as CONFIDENTIAL pursuant to this Order. At the option of the producing party,

such documents received by the receiving party may be destroyed in lieu of being returned to

the producing party.

VI.      PENALTIES

         A.      Jurisdiction. Any alleged violations of this Stipulated Protective Order shall be



                                                   6

              Case 2:19-cv-01230-JPS Filed 07/13/20 Page 6 of 7 Document 41
subject to the jurisdiction of the Court presiding over the above-captioned litigation and shall

be brought before the Court by motion.

       B.      Sanctions and Penalties. Violations of this Stipulated Protective Order shall be

subject to any and all penalties or sanctions deemed appropriate by the Court.

       The undersigned parties, by the signatures of their legal counsel below, agree and

consent to the terms of this Stipulated Protective Order and request the Court enter an

appropriate order binding the parties to their agreement.

       Dated this 12
                  ___ day of July, 2020.

                                      MARTIN LAW OFFICE, S.C.
                                      /s/ Drew J. DeVinney
                                      Drew J. De Vinney, State Bar #01088576
                                      Attorneys for Plaintiff
                                      7280 S. 13th St., Ste.102
                                      Oak Creek, WI 53154
                                      Telephone: 414-856-2310
                                      Fax: 414-856-2677
                                      Email: drew@martin-law-office.com



       Dated this 7th day of July, 2020.

                                      AXLEY BRYNELSON, LLP

                                      Electronically signed by Kevin D. Trost
                                      Kevin D. Trost, State Bar No. 1028231
                                      Lori M. Lubinsky, State Bar No. 1027575
                                      Attorneys for Defendants
                                      Post Office Box 1767
                                      Madison, WI 53701-1767
                                      Telephone: (608) 257-5661
                                      Facsimile: (608) 257-5444
                                      Email: ktrost@axley.com




                                                7

            Case 2:19-cv-01230-JPS Filed 07/13/20 Page 7 of 7 Document 41
